Title: Editorial Note
From: 
To: 


       The Vice Admiralty Courts had jurisdiction over a multitude of petty criminal offenses committed at sea by masters and mariners, as well as power to punish contempt of their own authority. Offenses that amounted to felony and the crime of piracy were within the competence of a different forum.
       In England, since the time of Henry VIII, the trial of “all treasons, felonies, robberies, murders and confederacies,” committed upon the seas, or elsewhere within the Admiralty jurisdiction had been given to royal commissioners, who were to sit within the realm and try such offenses “after the common course of the laws of this realm, used for treasons, felonies, murders, robberies and confederacies of the same, done and committed upon the land within this realm.” Trial was to be upon indictment of a grand jury, before a petit jury to be summoned by the commissioners. By the middle of the 18th century, procedure under this statute had become formalized as an Admiralty Session at the Old Bailey, where the judges of the common law courts, who were appointed commissioners, sat with a jury for the trial of maritime offenses, dispensing substantially the same brand of justice that shoregoing offenders received.
       Since the distance of the colonies from England made transportation of offenders apprehended there a matter of great difficulty, provision was made in a statute of 1700 for the trial in the colonies of “all piracies, felonies, and robberies” committed upon the seas. Commissioners to be appointed by the Crown in each colony were given authority to remit suspected persons to custody and to call a Special Court of Admiralty, which would have power to summon and try offenders “according to the civil law, and the methods and rules of the admiralty.” The statute provided a procedure for the court, defined certain offenses, and gave the commissioners under it or the Act of Henry VIII exclusive jurisdiction of such offenses within the colonies. To prevent a possible jurisdictional doubt, an act of 1717 provided that all offenses under the 1700 statute might be tried according to the method laid down in the Act of Henry VIII.
       During the 18th century the Crown issued standing commissions in each colony or Admiralty district for trial under the provisions of the Act of 1700. The commissioners were a roster of all of the political leaders of the colony or district involved, usually including the Governor, Lieutenant Governor, Secretary, Chief Justice, Judge of Admiralty, members of the Council, officers of the royal navy within the district, and various customs officers. In Massachusetts when the time came to issue a new commission after the death of George II in 1760, this practice was varied. The Council was no longer included, allegedly because Governor Bernard had complained to the Admiralty that its members had joined with the House in opposing the activities of the Vice Admiralty Court. The commission that was issued on 14 January 1762 covered Massachusetts, Rhode Island, and New Hampshire, and so included appropriate officers from all of those colonies. It was before Special Courts of Admiralty called pursuant to this commission that Adams tried two of his most unusual criminal cases, Rex v. Corbet, No. 56, and Rex v. Nickerson, No. 57.
      